em Hea”

9
Page 1 of |

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Pétty Case (Modifiéd)

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
4
JUDGMENT IN A CRIMINAL CASE

(For Offenses Committed On or After November 1, 1987)

United States of America

v.
Case Number: 3:19-mj-23090

Mariel Mayo-Mayo
James Michael Chavez

Defendant's Attorney

REGISTRATION NO. 87869298

THE DEFENDANT:
XI pleaded guilty to count(s) 1 of Complaint

x]
[1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s) .
. Count Number(s)
1

Nature of Offense
ILLEGAL ENTRY (Misdemeanor)

 

 

 

Title & Section
8:1325

C1 The defendant has been found not guilty on count(s)

CL) Count(s) . dismissed on the motion of the United States

_... IMPRISONMENT |
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
CI] days

Ci TIME SERVED
Xl Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, Ich. or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal. ~ .
C] Court recommends defendant be deported/removed with relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change-of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances
Friday, August 2, 2019
Date of Imposition of Sentence

HONORABLE BARRY M. KURREN

UNITED STATES MAGISTRATE JUDGE

Received —
DUSM

3:19-mj-23090

 

Clerk’s Office Copy
